UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number: 333-12138 CANADIAN NATURAL RESOURCES LIMITED (Exact name of registrant as specified in its charter) 2500, 855 – 2nd Street S. W., Calgary, AlbertaT2P 4J8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Exhibit Number Description Canadian Natural Resources Limited Provides Update on Horizon Turnaround dated May 29, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN NATURAL RESOURCES LIMITED (Registrant) Date: May 30, 2013 By: /s/ B. E. McGRATH B. E. McGRATH Corporate Secretary
